Gaby, J. The appellee employed the appellant for one year and discharged him in the middle of the first month. This is an action alleging the discharge to have been wrongful. The appellee pleaded a former recovery of the whole of the first month’s wages, before a justice, in bar of the action. The special plea of former recovery was, if good, a full defense to the appellee’s demands, and therefore a bar to the whole action, and the demurrer being overruled, the judgment final for appellee for costs was a proper judgment without regard to the other issues in the case. People v. Weber, 92 Ill. 288. One good defense is enough. 1 Ch. Pl. 589; McClure v. Williams, 65 Ill. 390. Whether the truth of the plea is- confessed by demurrer or proved on trial makes no difference. The plea was intended to present the defense which was sustained, and specifically mentioned at the end of the opinion of McAllister, J., in Jones v. Dunton, 7 Ill. App. 580. But by a mistake in dates it is impossible to refer the litigation averred in the plea to the contract now sued upon. This' court adheres, to the decision last cited, and holds that there is nothing in the contract between these parties to distinguish it from the one which rvas the subject of the litigation there. Under a contract for services for a term, if the servant is wrongfully discharged he has but one cause of action, though a choice of remedies, and the following of either to judgment is a bar to all others! As the former recovery is not well pleaded, the judgment for the appellee on demurrer is reversed and the cause remanded. By an amendment of the plea, or under the general issue at trial, the defense, if true, will be a bar to the action. Reversed and remanded.